Citation Nr: 0430286	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for more than 28 years, 5 
months, including from December 1941 to November 1945, 
October 1949 to October 1968, and October 1971 to April 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

A hearing was held before the undersigned traveling Veterans 
Law Judge of the Board in Las Vegas, Nevada in March 2004.


FINDING OF FACT

The veteran was not married to the appellant for a continuous 
period of at least eight years immediately preceding his 
death.


CONCLUSION OF LAW

The criteria for an increased rate of dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1311(a)(2) 
have not been met.  38 U.S.C.A. § 1311 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the claimant 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The appellant was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in the February 2003 letter 
to her, the August 2003 statement of the case, and the 
January 2004 letter to her.  In the February 2003 letter, she 
was advised that if she did not have the information about 
her husband's previous marriages, she needed to provide a 
signed statement that said that she knew of no legal 
impediment at the time of her marriage to the veteran.  The 
February 2003 letter also advised her to complete a VA Form 
21-686c.  The statement of the case contained the provisions 
of 38 C.F.R. as amended by the VCAA.  The January 2004 letter 
to the appellant advised her if there was anything else she 
needed to send, and where and when to send it.  It advised 
her what evidence VA had received, what evidence VA was 
responsible to obtain, and what evidence VA would make 
reasonable efforts to obtain on her behalf.  She was told 
that she must give VA enough information about records so 
that VA could request them, and that it was her 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  She was told what the evidence must 
show to support her claim, and how VA would help her obtain 
evidence for her claim.  

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA Forms 21-686c, lay statements, the appellant's 
testimony, and other evidence has been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and no further action is necessary.  
VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was proper 
subsequent VA process.  A supplemental statement of the case 
was issued in February 2004.  

Analysis

The appellant contends that she was married to the veteran 
for a continuous period of at least eight years immediately 
preceding his death, and that therefore, she is entitled to 
the increased rate of dependency and indemnity compensation 
as provided by 38 U.S.C.A. § 1113(a)(2) (West 2002).  

The preponderance of the evidence is against the claim.  

The evidence shows that the veteran was married to M.R. until 
she died in September 1991, and that he was claiming her as a 
dependent before April 1990.  

The veteran advised VA that M.R. was in a nursing home in 
April 1990.  He began receiving increased compensation 
because she was his dependent and in a nursing home.  He 
listed M.R. as his wife in a July 1991 VA form.  He called VA 
in September 1991 on the date of M.R.'s death to notify VA 
that she had died.  He wanted VA to amend his award, since he 
had been being paid benefits for himself and her as a 
dependent who was in a nursing home.  In October 1991, his 
benefits were adjusted accordingly based on the 
marital/dependency status change he had indicated.

The veteran did not mention the appellant during an August 
1991 VA neurological and mental status examination, nor did 
he mention her in November 1991 correspondence to VA 
concerning his disabilities.  

He applied for a total compensation rating based on 
individual unemployability in November 1991 without 
indicating that he had married the appellant.  

He was sent VA award letters in December 1991 and January 
1992 without responding back to VA indicating that he had 
married the appellant.    

There is no reference to the veteran being married in a 
September 1994 VA medical record concerning inpatient 
treatment the veteran received.  He underwent left carotid 
endarterectomy during the hospitalization, and the 
hospitalization report refers to "(t)he risks and benefits 
of operation were discussed with the patient as well as with 
the patient's girlfriend".

The veteran wrote VA a letter in July 1998, one day after the 
date of a marriage certificate he enclosed, which indicated 
that he and the appellant were lawfully wed by an official on 
the day before in July 1998.  The veteran's letter also 
indicated that the appellant and he were married one day 
before the date of his letter.

In August 1998, two days after a letter from VA sending him a 
VA Form 21-686c, he completed a VA Form 21-686c indicating 
that his marriage to M.R. terminated when she died in 
September 1991, and that he married the appellant in July 
1998.  

In September 1998, VA sent the veteran an award letter 
indicating that his compensation rate had been adjusted 
effective August 1, 1998, and that VA had included additional 
benefits for his spouse.  He was advised of his appeal rights 
and did not appeal the effective date of the award.  

The veteran died in October 2002.  

In November 2002, the appellant indicated in a VA Form 21-534 
that the date of her marriage to the veteran was in July 1998 
and that their marriage ended by his death in October 2002.  

In February 2003, the appellant completed a VA Form 21-686c 
in which she indicated that the date of the veteran's 
marriage to her was in July 1998 and that the veteran's was 
married to M.R. in May 1941 and that the veteran's marriage 
to M.R. had terminated by M.R.'s death in September 1991.

Four statements were received in September 2003.  The first 
was from B.P., who indicated that she had known the veteran 
and the appellant as husband and wife the whole time she had 
known them, since 1991.  The second statement was from a 
couple, who indicated that the veteran and the appellant had 
lived openly as man and wife in Nevada for over 10 years and 
had attended the couple's wedding in February 1992.  The 
third statement was from a man who said that the appellant 
had moved in with the veteran in 1991 and stayed with the 
veteran until his death in October 2002.  The fourth 
statement is from the veteran's daughter, who indicated that 
in June 1990, the veteran had visited her in Wisconsin and 
told her that he had moved in with the appellant and that 
they were living together.  The daughter stated that from 
that time until his death, the appellant and the veteran had 
lived together as man and wife.  

During the appellant's hearing in March 2004, she testified 
that she was married to the veteran for 4 1/2 years but that 
in the time prior to that, she had lived with the veteran as 
man and wife.  She stated that she and the veteran had held 
themselves openly to the public for approximately 9 years 
before she married him in 1998.  She stated that she took 
care of him when he was totally disabled, for a whole 10 
years.  She stated that she and the veteran lived together 
because originally, his prior wife was not expected to live.  
The veteran's prior wife had had Alzheimer's and was in 
Wisconsin in a nursing home.  Therefore, the appellant did 
not move in with him right away.  She said no.  They were 
planning on getting married but they never got around to it.  
Outside people considered them man and wife because he had 
always introduced her to people as his wife.  Then he had 
really good friends and he told them that they got married in 
Vegas.  She considered herself his wife.  She started using 
his last name when they got married or just before they got 
married.  She kept her former last name as her middle name 
because the bank told her that if she did that, all she would 
have to do would be change her driver's license and Social 
Security card.  She had used her former last name when she 
signed checks before they got married.  She stated that the 
people whom she had asked to write letters, about their 
marriage, did not know that they had not actually been 
married.  

The law indicates that the monthly rate of dependency and 
indemnity compensation shall be increased in the case of a 
veteran who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
In determining the period of a veteran's disability for 
purposes of this increased dependency and indemnity 
compensation benefit, only periods in which the veteran was 
married to the surviving spouse shall be considered.  
38 U.S.C.A. § 1311(a)(2).

The preponderance of the evidence shows that the veteran was 
not married to the appellant for at least 8 years immediately 
preceding his death.  Before the veteran's death, he had 
advised VA that he was married to M.R., and derived VA 
benefits from it, and he had promptly notified VA when M.R. 
had died, so that benefits for her as a dependent were 
terminated.  He gave VA no indication that he had married the 
appellant until July of 1998, when, the day after they were 
married according to a marriage certificate, he wrote VA 
stating that he and the appellant were married.  No VA 
records dating prior to July of 1998, or other correspondence 
or evidence of record dated prior to July of 1998, indicates 
that the veteran was married to the appellant prior to July 
of 1998.  

Additionally, a VA medical record dated in September 1994 
refers to a girlfriend of the veteran being in attendance 
during his hospitalization for an operation.  This 
contemporaneous record tends to establish the veteran's state 
of mind; the appellant was a girlfriend, not a wife.  

The evidence shows that the veteran was living in Nevada in 
May 1994, and that he lived there until he died.  Nevada does 
not recognize common law marriage.  Assuming, without 
conceding, that deemed valid marriage provisions are 
applicable, the veteran's marriage to M.R. until her death in 
September 1991 was an impediment to him being able to marry 
the appellant prior to September 1991, and the appellant 
indicated during her hearing that she knew before M.R. died, 
that M.R. was in a nursing home in Wisconsin with Alzheimer's 
disease.  She also indicated that she knew M.R. died in 
September 1991.  Additionally, Nevada's law against common 
law marriages was an impediment to a common law marriage 
between the appellant and the veteran, as he lived in Nevada 
since at least May 1994 according to May 1994 and subsequent 
VA letters to him.  She has made no indication that she knew 
of no impediment to marriage to him.

Furthermore, the statements in support of a marriage between 
the appellant and the veteran for at least 8 years before his 
death are undermined by the September 1994 VA hospitalization 
report which indicates that his girlfriend was in attendance 
during the hospitalization.  They are also undermined by the 
statement by the veteran that he married the appellant in 
July 1998, by his August 1998 statement to that effect, and 
by his failure to contest the effective date assigned by the 
RO in September 1998 for the appellant as a dependent.  They 
are also undermined by the appellant's November 2002 and 
February 2003 statements that she married the veteran in July 
1998.  They are further undermined by her March 2004 
testimony that she had been married to the veteran for 4 1/2 
years, and that they had been planning to get married but had 
never gotten around to it.  They are also undermined by her 
testimony that she started using his name when they got 
married or just before they got married.

Ultimately, there is an allegation of a deemed valid common 
law marriage prior to a ceremonial marriage.  However, the 
Board rejects an assertion that there can be a recognized 
deemed valid common law marriage when there is knowledge of 
impediments, including the existence of a living wife and a 
failure to assert that there was no knowledge of non-
recognition of common law marriage by the state.  The Board 
concludes that the evidence in support of a deemed valid 
common law marriage is not credible or less probative than 
contemporaneous records.  Furthermore, the standard for a 
common law marriage is not a holding out as husband and wife, 
but a mutual intent to be married praesenti.  The veteran's 
failure to claim the appellant prior to the ceremonial 
marriage and his description of the appellant as a girlfriend 
when seeking treatment are contemporaneous indicia that the 
veteran did not have an intent to be married prior to the 
ceremonial marriage. 

In sum, the preponderance of the evidence shows that the 
appellant was not married to the veteran for at least eight 
years immediately preceding his death.  In light of the 
above, the claim must be denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Lastly, the appellant has raised a constitutional issue in 
that benefits may be denied if there is a "holding out" 
whereas benefits may not be granted employing the same 
standard.  The Board is bound by law and regulations.  The 
Board cannot be bound and at the same time declare a law or 
regulation invalid.  This fact has been recognized by the 
United States Supreme Court.  Johnson v. Robison, 94 S.Ct. 
1160 (1974).

ORDER

Entitlement to an increased rate of dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2) is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



